
	
		I
		111th CONGRESS
		1st Session
		H. R. 4396
		IN THE HOUSE OF REPRESENTATIVES
		
			December 16, 2009
			Mr. Pomeroy
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Clean Air Act to provide that greenhouse
		  gases are not subject to the Act, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Save Our Energy Jobs Act.
		2.Finding and Sense of
			 Congress
			(a)FindingCongress finds that on April 2, 2007, the
			 United States Supreme Court, in Massachusetts v. Environmental Protection
			 Agency, 549 U.S. 497 (2007), found that the Environmental Protection Agency has
			 authority under the Clean Air Act to regulate greenhouse gas emissions.
			(b)Sense of
			 CongressIt is the sense of
			 Congress that:
				(1)When Congress
			 passed the Clean Air Act, it did not intend to regulate greenhouse gases under
			 such Act.
				(2)The Environmental
			 Protection Agency should not have the authority to promulgate rules to regulate
			 greenhouse gas emissions without being provided explicit authority to do so by
			 Congress.
				(3)Should the
			 Environmental Protection Agency promulgate rules that regulate greenhouse gas
			 emissions, such regulations will have a significant impact on nearly all
			 aspects of the economy of the United States. Regulations that have the
			 potential to impact such a large portion of the economy should not be left to
			 administrative rulemaking in the absence of congressional action.
				(4)Comprehensive
			 regulations to address global climate change must only be enacted—
					(A)at the direction
			 of Congress; and
					(B)if Congress
			 specifically intends such regulations to be implemented.
					3.Greenhouse gas
			 regulation under Clean Air ActSection 302(g) of the Clean Air Act (42
			 U.S.C. 7602(g)) is amended by adding the following at the end thereof:
			 The term air pollutant shall not include carbon dioxide,
			 methane, nitrous oxide, hydrofluorocarbons, perfluorocarbons, or sulfur
			 hexafluoride. .
		
